Citation Nr: 0023488	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to a higher initial rating for left elbow 
tendonitis, currently rated as 10 percent disabling. 

2. Entitlement to a higher initial rating for hand 
dermatitis, currently rated as 10 percent disabling.

3. Entitlement to a higher initial rating for headaches, 
currently rated as 30 percent disabling.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran had active service from August 1974 to August 
1994.

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that established entitlement to service 
connection for an allergy rash on both hands, for tendonitis 
of the left elbow with slight limitation of extension, and 
for chronic headache syndrome.  The RO assigned 
noncompensable evaluations for each of the three listed 
disorders.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for higher initial ratings.

In an October 1996 rating decision, the RO assigned a 10 
percent rating for the left elbow and a 10 percent rating for 
dermatitis of both hands.  In a June 1999 rating decision, 
the RO assigned a 30 percent rating for headaches.  Each 
rating was made effective from September 1994.  Inasmuch as 
higher evaluations are potentially available, and as the 
issue of higher ratings was already in appellate status at 
the time of the favorable RO rating actions, the Board will 
consider entitlement to higher initial ratings for the left 
elbow, dermatitis of both hands, and for chronic headaches 
for the entire appeal period.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In June 2000, the veteran withdrew her request for a hearing 
before a member of the Board.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claims has been obtained.

2.  The veteran's left elbow disability is manifested by 
slight limitation of motion of the major elbow due to pain 
and tenderness over the left epicondyle with X-ray evidence 
of degenerative arthritis; the limitation of motion does not 
cause limitation of flexion of the forearm to 90 degrees and 
no additional left elbow functional loss due to weakened 
movement, excess fatigability, incoordination, or pain has 
been demonstrated.

3.  The veteran's service-connected dermatitis of the hands 
is manifested by intermittent redness and itching, which is 
currently well controlled by medication and other 
precautions; the skin disorder is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

4.  The service-connected chronic headaches are manifested by 
muscle contraction headaches aggravated by depression, but 
are not very frequent, completely prostrating or productive 
of prolonged attacks resulting in severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for a left elbow disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7. 4.40. 4.45, 4.59, 4.71, Plate I, § 4.71a, 
Diagnostic Codes 5003, 5024, 5206 (1999).

2.  The criteria for an initial rating higher than 10 percent 
for dermatitis of the hands are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7. 4.118, Diagnostic Codes 7806, 7817 (1999).

3.  The criteria for an initial rating higher than 30 percent 
for chronic headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7. 
4.124a, Diagnostic Code 8100 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A. Left Elbow Tendonitis

The veteran's service medical records (SMRs) reflect 
complaint and treatment for left elbow pain at various times.  
A steroid injection was administered for persistent left 
epicondyle pain in April 1994.  A May 1994 separation 
examination report is negative.

In July 1994, the veteran submitted a service connection 
claim.  In March 1995, the veteran reported that she had 
continuing left elbow problems and that during active 
service, she had been on a physical profile because of the 
problem.  She reported that the problem was worsening and 
that she currently received treatment at Walter Reed Medical 
Center.

In May 1995, the veteran underwent VA joints examination.  
The examiner noted a history of blunt injury to the left 
elbow and in-service cortisone injections.  The examiner also 
noted that earlier in-service X-rays were negative.  
Currently, pain was radiating up and down the left arm and 
the veteran reportedly was unable to lift or grab anything 
heavy.  The examiner reported that the left elbow's range of 
motion was to full flexion but that extension was limited to 
135 degrees.  Pronation and supination were okay.  The final 
diagnosis was left elbow tendonitis with possible neuropathy 
of the ulnar nerve.

In June 1995, the RO established service connection for left 
elbow tendonitis with slight limitation of extension and 
assigned a noncompensable rating under Diagnostic Code 5306 
effective from September 1994.

In April 1996, the veteran supplied private health care 
reports that note that in September 1994, she complained of a 
left elbow problem for the previous two years.  The 
assessment was left elbow epicondylitis.  In March 1995, a 
private examiner noted pain on lifting and on extension with 
full range of motion.  There was no neuropathy.  The 
assessment was left elbow tendonitis.  In June 1995, an 
examiner reported tenderness over the left epicondyle.  The 
assessment was left epicondylitis.  Along with these 
reported, the veteran submitted a letter wherein she reported 
that she had a hard time extending the left elbow after 
walking a long distance and that her current job did not 
bother the elbow.

In an October 1996 rating decision, the RO assigned a 10 
percent disability rating for the left (major) elbow under 
Diagnostic Code 5206 effective from September 1994.  The 
rating was assigned for left elbow flexion limited to 100 
degrees.  

According to an October 1998 VA neurology examination, an 
examiner noted that the sore elbow had improved since the 
veteran quit tennis.  The diagnosis was history of 
epicondylitis, i.e., tennis elbow.

An October 1998 VA joints examination report notes that the 
veteran stated that she was left-handed and that she had left 
elbow pain with activities such as tennis and running.  The 
pain lasted two to three days and required medication such as 
Tylenol or Motrin and semi-annual cortisone injections.  She 
reported hurting her back because of her left elbow.  During 
the examination, she also said that the left elbow was "right 
now quiet."  The examiner reported that currently there was 
no swelling or erythema.  There was tenderness over the left 
epicondyle.  She could flex the elbow to 135 degrees without 
objective evidence of pain.  Flexors and extensors of the 
left elbow showed normal muscle strength.  The diagnosis was 
left lateral epicondylitis.  X-rays were requested.  VA X-
rays taken the next day showed mild degenerative changes of 
the left elbow.

In a June 1999 rating decision, a 10 percent rating was 
continued for lateral epicondylitis of the left elbow.  The 
disability was re-coded under Diagnostic Code 5024, however, 
on the basis of degenerative arthritis.


B.  Left Hand Dermatitis

The veteran's SMRs reflect normal skin at the time of entry 
into active service.  A rash appeared on both hands in 
November 1976 and was treated at various times thereafter.  A 
1989 report from Walter Reed Army Hospital reflects that a 
patch test was positive for nickel.  A May 1994 separation 
examination report is negative for any relevant abnormality.  

In July 1994, the veteran submitted a service connection 
claim reporting a continuing need for medication for the 
rash.  

During a May 1995 VA joints examination, the veteran 
complained of itching in the palm and dorsum of the left 
hand.  The examiner described the condition as a minute rash 
of both hands, more prominent on the left.  The final 
diagnosis was allergic rash, both hands.

In June 1995, the RO established service connection for an 
allergy rash of both hands and assigned a noncompensable 
rating under Diagnostic Code 7814 effective from September 
1994.  In February 1996, the RO re-evaluated the claim and 
continued the noncompensable evaluation.

In April 1996, the veteran submitted private medical reports 
that reflect that the rash was thought to be scabies in 
September 1994.  At that time, an examiner noted that 
Benadryl had not helped the itching and further noted a 
papular excoriated rash between the fingers, on the hands, 
arms, legs, and abdomen, especially the belt-line.  The 
report notes that the whole family was to be treated and that 
the household would need disinfecting.  An April 1995 report 
notes seborrheic dermatitis.  

Along with these reports, the veteran submitted a letter 
describing her worsening conditions since leaving active 
service.  She reported that she could not use detergent soap, 
touch metal, and that she had to use gloves with inserts for 
doing housework.  She reported that exposure to the copy 
machine at work caused itching, redness, and swelling.  She 
reported that she lost sleep because of her hands.

In an October 1996 rating decision, the RO assigned a 10 
percent disability rating for dermatitis of both hands under 
Diagnostic Code 7814 effective from September 1994. 

According to a September 1998 VA skin disease examination 
report, the veteran currently worked as a computer operator.  
She reported current treatment by a private physician who 
prescribed a hand-cream that did help.  She also reported 
that she avoided any chemicals, even perfume, which irritated 
the skin.  She recalled that at one time she had to be 
hospitalized because the rash had become generalized over her 
body.  The examiner reported that the skin was currently 
within normal limits.  The impressions were history of eczema 
of the hands; history of allergy to metals; and, no active 
disease seen today.  

In a June 1999 rating decision, the RO continued a 10 percent 
rating for dermatitis of the hands and re-coded it under 
Diagnostic Code 7817, dermatitis exfoliativa.

C.  Headaches

The veteran's SMRs reflect complaint and treatment for 
headache beginning in 1981 and at various times thereafter.  
A magnetic resonance imaging (MRI) study revealed a possible 
calcified area of the brain.  A May 1994 separation 
examination report notes headache syndrome.

In July 1994, the veteran submitted a service connection 
claim.  

In May 1995, the veteran underwent VA joints examination.  
The examiner noted complaint of headaches in the posterior 
portion of the head where an MRI had apparently discovered a 
calcified area.  The veteran reported a history of 
convulsions.  The final diagnosis was headaches with a 
history of a calcified spot within the brain.

In June 1995, the RO established service connection for 
chronic headache syndrome and assigned a noncompensable 
rating under Diagnostic Code 8100 effective from September 
1994.

In April 1996, the veteran supplied private health care 
reports from Neurology Services, Inc.  According to these 
reports, in January 1996 she reported tight band-like pain 
around the front of her head.  The examiner noted that an MRI 
had been interpreted as being consistent with ischemic 
disease and that the veteran also complained of some tinnitus 
and hearing loss.  The MRI did not find any abnormality 
related to the eighth cranial nerve.  She was given Paxil, 
Ultram, and Ambien and was scheduled for further evaluation.  

In February 1996, Neurology Services, Inc. reported a change 
of medication and that serology had been unremarkable.  The 
veteran was started on a Medrol Dosepak and was to be 
evaluated for sleep apnea.

In March 1996, Neurology Services, Inc. reported that the 
veteran felt that the Medrol Dosepak had been ineffective in 
controlling the pain but that Indocin had helped somewhat.  
The impression was headache and head pain. 

In an October 1996 rating decision, the RO assigned a 10 
percent disability rating for chronic headache syndrome under 
Diagnostic Code 8100 effective from September 1994.  The 
rating was assigned for characteristic prostrating attacks 
occurring on the average of once per month.  

According to a March 1997 MRI study, the ventricular system 
of the brain appeared to be normal.  A March 1997 sleep study 
revealed the possibility of underlying seizure disorder.  
Other private clinical reports note complaint of headache at 
various times.  

According to an October 1998 VA neurology examination, the 
examiner noted that the veteran was scheduled for psychiatric 
evaluation and that it was essential to review that report 
prior to finalizing the veteran's rating.  The examiner noted 
long-standing headaches.  The relevant diagnoses were 
obsessive-compulsive neurosis; depression, fairly severe; 
and, muscle contraction headaches, a discreet entity but also 
aggravated by depression.  

According to an October 1998 VA mental disorders examination 
report, the veteran reported that it felt like cold water was 
running inside her head.  The examiner concluded that the bad 
feelings in her head were likely due to psychiatric or 
psychological causes.  

In June 1999, the RO assigned a 30 percent rating for 
headaches effective from September 1994 on the basis of 
characteristic prostrating attacks occurring on the average 
of once per month over the recent months.  

II.  Legal Analysis

The claims for higher initial ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board finds that all relevant evidence for equitable 
disposition of the claims has been obtained.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases such as this where the veteran has appealed 
the initial rating assigned after service connection is 
established, the Board must consider the propriety of the 
initial rating and, if warranted, the possibility of 
assigning a "staged" rating from the initial effective date 
forward to compensate the veteran for times when more severe 
impairment has been ascertained.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(1999).  

A. Left Elbow Tendonitis

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  In DeLuca, the Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limited functional ability during flare-
ups or when the joint is used repeatedly over a period of 
time.  The Court also held that the examiner should be asked 
to determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The left elbow disability is currently manifested by slight 
limitation of motion of the left (major) elbow due to pain 
and tenderness over the left epicondyle.  X-rays show 
degenerative arthritis.  The RO has assigned a 10 percent 
rating under Diagnostic Code 5024.  The Board's inquiry will 
address whether there is any basis on which to assign a 
rating higher than 10 percent for any time during the appeal 
period.  

Under Diagnostic Code 5024, tenosynovitis is rated on the 
basis of limitation of motion of the affected part as 
arthritis, degenerative (Diagnostic Code 5003), except gout, 
which is to be rated under Diagnostic Code 5002.  
Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic 
Code  5003 (1999).  Arthritis due to trauma, substantiated by 
X-ray findings are rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).

Under Diagnostic Code 5206, a 20 percent evaluation is 
assigned where there is limitation of flexion of the forearm 
to 90 degrees (major or minor side).  38 C.F.R. § 4.71, Plate 
I, § 4.71a, Diagnostic Code 5206 (1999). 

Comparing the veteran's left elbow symptoms to the above 
criteria, the Board does not find a basis for assigning a 20 
percent rating under Diagnostic Code 5206.  The range of 
motion, even considering additional functional limitation due 
to painful motion, does not approximate the criteria for a 20 
percent rating.  Moreover, because neither two or more major 
joints nor two or more minor joints are involved, a 20 
percent rating cannot be assigned under Diagnostic Code 5003.  
The evidence indicates no loss of strength of the muscles 
that move the left elbow.  In addition, no additional left 
elbow functional loss due to excess fatigability, 
incoordination, or pain has been demonstrated.  In summation, 
even considering the tenets of DeLuca, supra and 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the Board cannot find a basis to 
assign a rating higher than 10 percent for any portion of the 
appeal period.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hand Dermatitis

The service-connected dermatis of the hands is manifested by 
intermittent redness and itching, currently well controlled 
by medication and other precautions taken by the veteran.  
The RO has assigned a 10 percent rating under Diagnostic Code 
7817 on the basis of these symptoms.  The Board must 
determine whether there is any basis in which to award a 
rating higher than 10 percent at any time during the appeal.

Under Diagnostic Code 7817, dermatitis exfoliativa is rated 
as eczema.  Eczema is rated on the basis of location, extent, 
and repugnant or otherwise disabling manifestations.  
Manifestations such as exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area, warrant a 10 
percent rating.  Constant exudation or itching, extensive 
lesions, or marked disfigurement warrants a 30 percent 
rating.  Ulceration, extensive exfoliation, or crusting and 
systemic or nervous manifestations, or if the condition is 
exceptionally repugnant, warrants a 50 percent rating.  
38 C.F.R. § 4.118, Code 7806 (1999). 

Comparing the veteran's symptoms to these criteria, the Board 
notes that the next higher schedular rating (30 percent) is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  In this case, the 
condition, when manifested, is generally limited to the 
hands.  A September 1994 report does reflect that extensive 
skin lesions were shown; however, that outbreak was 
attributed to scabies.  At no time has the service-connected 
condition been shown to affect more than the hands.  More 
recently, the hands were reported to be normal in appearance.  
In view of these facts, the Board does not find constant 
exudation or itching, or extensive lesions or marked 
disfigurement.  The Board finds therefore that the criteria 
for a 30 percent rating under Diagnostic Code 7814 are not 
more nearly approximated. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Headaches

The service-connected chronic headaches are manifested by 
muscle contraction headaches aggravated by depression.  The 
RO has assigned a 30 percent rating under Diagnostic Code 
8100 on the basis of muscle contraction headaches occurring 
on an average of once a month over the last several months.  
The Board must determine whether there is any basis in which 
to award a rating higher than 30 percent at any time during 
the appeal.

Under Diagnostic Code 8100, a 50 percent evaluation requires 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8100 (1999).

Comparing the veteran's symptoms to these criteria, the Board 
notes that the headache condition simply does not meet the 
criteria for a 50 percent disability rating.  Although 
frequent headaches are shown, they are not shown to be 
completely prostrating and prolonged nor is severe economic 
inadaptability shown.  The Board must finds therefore that 
the criteria for a 50 percent rating under Diagnostic Code 
8100 are not more nearly approximated. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating higher than 10 percent for 
left elbow tendonitis is denied. 

Entitlement to an initial rating higher than 10 percent for 
hand dermatitis is denied.

Entitlement to an initial rating higher than 30 percent for 
headaches is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

